ORDER
This is an automobile negligence action which arises out of an intersectional collision. Traffic along the highway upon which the Brunelle vehicle was proceeding was controlled by a stop sign that required the Brunelle vehicle to come to a full stop before it entered the intersection. The vehicle failed to come to the requisite halt. On November 9, 1979, the defendants, through counsel, appeared before us in response to our order to show cause why their appeal from a grant by a Superior Court justice of the plaintiffs’ motion for a new trial should not be dismissed. The trial justice’s ruling was based upon his finding that the jury’s award was “grossly inadequate” and its determination as to the percentage of fault attributable to the plaintiffs “was disproportionate to the evidence as the Court views it in the exercise of his independent judgment.” After considering the defendants’ oral argument and supplemental brief, we find that no cause has been shown. Consequently, the defendants’ appeal is denied and dismissed, and the case is remanded to the Superior Court for a new trial.